DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 04/01/2021 is acknowledged. Claims 17-22 are currently pending. Claims 17 and 21 have been amended. Accordingly, claims 17-22 are presented for examination on the merits for patentability. 
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Response to Arguments
Applicant’s arguments, filed 04/01/2021, with respect to claims 17-22 rejected under 35 U.S.C 112(b) have been fully considered and are persuasive. The rejection of claims 17-22 under 112(b) has been withdrawn. The arguments are persuasive because the applicant have amended claim 17 to recite “said composition” which has proper antecedent basis and does not make the claim indefinite. Claims 18-22 are also withdrawn as they were included in the rejection because they depend on a rejected base claim.

Modified Rejection Based on the amendments in the reply filed on 04/01/2021

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Carley et al. (US 2012/0231083 A1) in view of Joshi (US 9561187, with priority to Feb. 3, 2014) and Hazekamp (Journal of liquid chromatography & related technologies, Vol. 27, No. 15, Pg. 2421-2439, 2004).

Regarding claim 17, Carley exemplifies in Table 17 a monolithic matrix tablet comprising dronabinol (i.e. cannabinoid). The composition in Table 17 further comprises lactose monohydrate and hypromellose. Carley discloses other excipients which can be included in the composition. It teaches dibasic calcium phosphate which can be used as a diluent or filling agent (Para 0143 and 0137). Further, pregelatinized starch can be used as a binder or disintegration agent (Para 0135-0136) and hydroxyethyl cellulose as a binder (Para 0135). The reference further discloses carbomers which can be useful osmoagents and polyethylene oxide as useful osmopolymer (Para 0116). In addition, the coating of the tablet may comprise a hydrophobic release modifier such as methacrylic acid copolymer (Para 0124 and 0126). Even though the reference does not exemplify all the excipients in Table 17, it teaches that bulk stability, dissolution and other release properties of the composition may be manipulated by choosing an appropriate excipient (Para 0134). As discussed above, it discloses various diluents, filling agents and binders which are commonly used in tablet formulations and can be added based on the desired property of the tablet. For example, binders can be added to eliminate any brittleness of the tablet formulation and thus it would have been obvious to one of ordinary skill in the art to try and substitute these different ingredient in the making of the tablet formulation as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).        
Regarding claim 18 and 19, Carley exemplifies in Table 17 the monolithic matrix tablet further comprising magnesium stearate which reads on the lubricant recited in claims 17 and 18. 
Regarding claim 20, Carley discloses in Table 17 the monolithic matrix tablet comprising opadry colored coating system –PVA based. 
Cannabis Sativa (Para 0056). As discussed supra, Table 17 of the reference comprises dronabinol as the cannabinoid agent. 
With respect to claim 17, the reference discloses the different excipients which can be included in the formulation which read on the granules and extragranular excipients recited in instant claim 17. As discussed supra, the reference does not expressly exemplify all the excipient component recited in instant claim 17. Also, Carley discloses pregelatnized starch as an optional excipient but does not teach specifically starch acetate. However, these deficiencies are cured by Joshi.    
	Joshi teaches monolithic matrix tablet formulation comprising granules and extragranular excipients, specifically wherein the granules comprise pregelatinized starch acetate, dibasic calcium phosphate, lactose monohydrate, hydroxyl ethyl cellulose, and the extragranular excipients comprise carbomer homopolymer, polyethylene oxide, hypromellose and methacrylic acid copolymer. The composition further comprises magnesium stearate as a lubricant and a coating (see: Table 1; Col. 5, line 55 to Col. 6, line 7; Claims 1-3). Joshi teaches that starch acetate has excellent bond forming ability and remains undigested in the acidic region of the stomach and intestine so that it holds the drug content and prevents dose dumping in the human body (Col. 7, line 16-32; Col. 8, line 44-46).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carley to incorporate the teachings of Joshi and include the different excipients exemplified by Joshi into Carley’s formulation. Both references teach sustained release monolithic matrix tablet formulations for oral administration and even though Carley does not exemplify all the granules and extragranular excipient components recited in instant claim 17, Carley does disclose that all these components can be included in the formulation and provides the reason these components can be used for. For example, as discussed supra, it teaches dibasic calcium see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Furthermore, one would have had a reasonable expectation of success since both references teach sustained release monolithic matrix tablet formulation for oral administration with similar excipients. Additionally, with respect to the starch acetate, Joshi teaches that starch acetate has excellent bond forming ability and remains undigested in the acidic region of the stomach and intestine so that it holds the drug content and prevents dose dumping in the human body. Since Carley teaches a sustained release formulation, one would have been motivated to specifically incorporate starch acetate because it prevents dose dumping by remaining undigested in the acidic region of the stomach and provides a more sustained release which is what one skilled in the art would have desired for a sustained release formulation. 
	With respect to claim 22, as previously mentioned, Carley teaches dronabinol (i.e. tetrahydrocannabinol) which has been extracted from Cannabis sativa. Carley does not explicitly teach the extracts comprise more than 90% of tetrahydrocannabinol, cannabidiol or tetrahydrocannabinovarin as recited in instant claim 22. However, this deficiency is cured by Hazekamp. Hazekamp teaches preparative isolation of Cannabinoids from Cannabis sativa by centrifugal partition chromatography. It teaches that it was possible to obtain pure samples of the cannabinoids which included tetrahydrocannabinol and cannabidiol. Furthermore, it discloses that all isolates were shown to be more Cannabis sativa having greater than 90% tetrahydrocannabinol (see: Abstract and Table 1).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carley to incorporate the teachings of Hazekamp and use the highly pure tetrahydrocannabinol extracted from Cannabis sativas taught by Hazekamp. One would be motivated to do so because Carley does not explicitly teach the concentration of tetrahydrocannabinol in the extract from Cannabis sativas, but Hazekamp teaches that research on the cannabis plant and on the patients using cannabis products demands compounds in the form of purified cannabis constituents (Introduction, Pg. 2422) and further discloses tetrahydrocannabinol extract from Cannabis sativa having more than 90% purity as discussed above. Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Hazekamp and use the tetrahydrocannabinol extract with more than 90% purity as is claimed in the instant invention.  
From the combined teaching of the cited references, one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Response to Arguments
Applicant's arguments, filed 04/01/2021, with respect to claims 17-22 rejected under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argued that using the combination of the list of optional ingredients disclosed in Carley, one would need to consider nearly infinite number of possibilities and that the teachings of Carley would provide one skilled in the art with only broad teachings of an impossibly large number of formulations for one skilled in the art to reasonably test all of them, and would not have provided a 
In response, it is respectfully argued by the examiner that “Disclosure of a multitude of effective combinations does not render any particular formulation less obvious.” Merck & Co. v. Biocraft Laboratories, Inc., 874 F.2d 804, 807 (Fed. Cir. 1989). Therefore, the long list of optional excipients would not discourage one of ordinary skill from making any selection as is argued by the applicant. Furthermore, as discussed above, Carley discloses various diluents, filling agents and binders which are commonly used in tablet formulations and can be added based on the desired property of the tablet. For example, binders can be added to eliminate any brittleness of the tablet formulation and thus it would have been obvious to one of ordinary skill in the art to try and substitute these different ingredient in the making of the tablet formulation as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). Moreover, the rejection is made in view of Joshi, as discussed supra, and Joshi explicitly exemplifies all the excipients which are instantly claimed. Both Carley and Joshi teach sustained release monolithic matrix tablet formulations for oral administration and even though Carley does not exemplify all the granules and extragranular excipient components recited in instant claim 17, Carley does disclose that all these components can be included in the formulation and provides the reason these components can be used for. With Joshi explicitly exemplifying these components in its sustained release monolithic matrix tablet formulation for oral administration, it would have been obvious to one of ordinary skill in the art to combine the teachings of Carley and Joshi and produce a formulation comprising cannabinoids and all the other components recited in instant claim 17. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, the rejection is made over Carely in view of Joshi. Carley exemplifies some of the optional excipients and discloses others that also can be included in its teachings. Joshi teaches a similar monolithic matrix based sustained release formulation and exemplifies the excipients instantly claimed and also disclosed by Carley in the list of optional excipients. Therefore, it would have been obvious to one skilled in the art to include the excipients which are expressly taught by Joshi into the formulation of Carley.
Applicant also argued that Carley does not teach or disclose the use of a monolithic matrix tablet formulation that comprises granules and extragranular excipients, as recited in applicants invention and nor does Carley teach or disclose the use of starch acetate as recited in the amended claims.
In response, it is argued that even though Carley does not explicitly state the excipients being granules or extragranular excipients, it teaches or discloses the specific granules or extragranular excipients which are recited in the instant claims and therefore it does read on the instant claims. Moreover, as discussed above, Joshi expressly states the excipients are granules or extragranular excipients. With respect to starch acetate, as discussed supra, Joshi teaches that starch acetate has excellent bond forming ability and remains undigested in the acidic region of the stomach and intestine so that it holds the drug content and prevents dose dumping in the human body. Since Carley teaches a sustained release formulation, one would have been motivated to specifically incorporate starch acetate because it prevents dose dumping by remaining undigested in the acidic region of the stomach and 
Applicant further argued that one skilled in the art looking to prepare formulations of cannabinoids would not have considered relevant the teachings of Joshi since the formulation described in Joshi has nothing to do with cannabis or cannabinoids but rather the formulation in Joshi is created for a different active agent (e.g. metoprolol). Applicant argued that the desired form of a drug is not the starting point by which the skilled artisan designs the excipients that will be used in the formulation for a given active agent but rather the skilled artisan would start out highly cognizant of the properties of the active agent. Applicant pointed to the “Biopharmaceutics Classification System” (BCS), wherein metoprolol is a BCS Class 1 compound and cannabinoids are BCS Class 2 substances. 
 In response, it is argued that while the excipients may be selected based on the properties of the active agent, the active agent is not the only factor that plays a role in selecting the appropriate excipients. The specific type of formulation (e.g. tablet, capsule, suspension, solution, oral, topical) also play a critical role in selecting the suitable excipients for a formulation. For example, a formulation in the form of a tablet may require excipients such as binders, disintegration agent or filling agents, commonly used in tablet formulation, and these excipients may not be required in solution formulations administered intravenously. Since both references teach sustained release monolithic matrix tablet formulation for oral administration, one skilled in the art would have been motivated to incorporate the excipients taught by Joshi into the formulation of Carley. Moreover, as discussed supra, even though Carley does not explicitly exemplifies all the excipients which are exemplified in Joshi, Carley does disclose those excipients being suitable optional excipients which can be included in the sustained release formulation and thus one would have a reasonable expectation of success by incorporating the excipients expressly taught by Joshi because those excipients would be suitable for a formulation which has cannabinoid as the active ingredient rather than metoprolol. Therefore, applicant’s arguments of 
Applicant also argued that it is only with the benefit of hindsight knowledge of applicant’s formulation that one would look to the formulations of Joshi for metoprolol. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, as discussed previously, the two references disclose similar formulations and similar excipients which are suitable for the sustained release formulations and thus it would have been obvious to one of ordinary skill in the art to include those excipients in the formulation which comprises cannabinoids as the active because the excipients exemplified by Joshi are disclosed by Carley to be suitable for its sustained release formulation with the active being cannabinoids. 
Conclusion
Claims 17-22 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SAEED whose telephone number is (571)272-2371.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S/
Examiner, Art Unit 1616      
                                                                                                                                                                                   /SUE X LIU/Supervisory Patent Examiner, Art Unit 1616